La Jueza Asociada Señora Rodríguez Rodríguez
emitió la opi-nión del Tribunal.
El caso de epígrafe es secuela de nuestro dictamen anterior en Pena v. Pena, 152 D.P.R. 820 (2000). Allí resolvi-mos que los menores cuya custodia era objeto de litigio debían someterse a unas pruebas sicológicas adicionales a las ya efectuadas, a realizarse por un perito privado, si se demostraba que éstas eran necesarias y si el tribunal de instancia, en el ejercicio de su discreción, las ordenaba. La controversia en esta ocasión gira en torno a si se estableció la necesidad de las pruebas y si el foro de instancia abusó de su discreción al denegarlas. Veamos.
1 — I
Los hechos de este caso y su curso procesal son intrica-dos y lamentables. Se enfrentan aquí, en un agrio proceso de privación de custodia y patria potestad, unos abuelos y los padres biológicos de los menores. El pleito se inició en 1996 mediante la presentación de una demanda por los aquí recurridos, Emilio Pena Fonseca y Elizabeth Rodrí-guez Rivera (esposos Pena-Rodríguez o demandantes), re-clamando para sí la custodia de sus nietos por alegado mal-trato y negligencia. La demanda se instó en contra de los *953padres de los menores, la hija de los esposos Pena-Rodrí-guez, Emibel Pena Rodríguez, y su esposo, Samuel Capó Gómez (esposos Capó-Pena).(1) Se alegó que el señor Capó Gómez era un mal ejemplo para sus hijos y les maltrataba; contra la madre se adujo que ésta nada hacía para prote-ger a los menores. Se solicitó entonces que se les privara permanentemente de la custodia, tutela y de la patria po-testad de sus tres hijos menores, y que la custodia de éstos se les concediera a los abuelos matemos, los esposos Pena-Rodríguez.
Los demandados contestaron la demanda negando lo alegado y reconvinieron. En la reconvención, alegaron que el pleito instado era un intento de los demandantes de aco-sarlos y acusarlos falsamente para privarlos de sus hijos.
Durante el proceso de descubrimiento de prueba, los es-posos Pena-Rodríguez solicitaron tomar unas deposiciones a varios funcionarios del Departamento de la Familia que habían intervenido en el caso. Además, solicitaron que los menores fueran sometidos a evaluaciones sicológicas, por peritos privados contratados por la parte demandante, adi-cionales a las que ya se habían llevado a cabo. El Tribunal de Primera Instancia denegó ambas peticiones y el foro apelativo intermedio enmendó dicho dictamen, autori-zando que los menores se sometieran a unas pruebas sico-lógicas adicionales, pero confirmando la denegatoria de la toma de deposiciones. Las partes afectadas por la determi-nación del foro apelativo acudieron ante nosotros.
Consolidados los recursos instados y evaluados los plan-teamientos de las partes, revocamos mediante sentencia la determinación del foro apelativo. Específicamente, dispusi-mos en nuestra sentencia lo siguiente:
[R] evocamos la sentencia del Tribunal de Circuito de Apela-ciones y devolvemos el caso al Tribunal de Primera Instancia *954para los procedimientos correspondientes. En primer lugar, el Tribunal de Primera Instancia determinará si la información que ha de ser obtenida mediante la toma de deposiciones es necesaria para la resolución de la controversia, y si la divul-gación de dicha información no milita contra los mejores inte-reses de los menores. De concluir que la información es nece-saria, y que su divulgación no atenta contra los mejores intereses de los menores, el tribunal determinará la informa-ción sobre la cual los funcionarios pueden ser depuestos. De lo contrario, el tribunal denegará la toma de las deposiciones. En segundo lugar, previa evaluación psicológica de los menores por un perito del tribunal, el Tribunal de Primera Instancia permitirá, a su discreción, evaluaciones psicológicas adiciona-les realizadas por peritos privados, de así solicitárselo la parte interesada y demostrar su necesidad. (Enfasis en el original suprimido y énfasis suplido.) Pena v. Pena, ante, pág. 822.
Devuelto el caso al foro de instancia, éste prosiguió su curso accidentado. En junio de 2001 se celebró una vista de seguimiento, y de la minuta que se preparó se desprende que sobre las evaluaciones solicitadas por el demandante, el tribunal dispuso que las llevaría a cabo el Programa de Relaciones de Familia del tribunal. Señaló, además, que habría de nombrar un perito y que ello no era óbice para que, de estimarlo necesario, las partes hicieran lo propio para su asesoramiento. Además, autorizó la toma de las deposiciones.
Posteriormente, en junio de 2002, los esposos Pena-Rodríguez presentaron una moción ante el tribunal de ins-tancia solicitando nuevamente que se les permitiera some-ter a los esposos Capó-Pena y a los menores a unas evaluaciones sicológicas por un perito privado.
La solicitud de evaluación de los esposos Capó-Pena obedecía a que, alegadamente, el estado mental de éstos estaba en controversia, por lo que se solicitaba que se per-mitiera dicho examen de acuerdo con la Regla 32.1 de Pro-cedimiento Civil, 32 L.P.R.A. Ap. III. Por otro lado, la soli-citud de evaluación sicológica de los menores obedecía a la necesidad de determinar qué efecto había tenido sobre los menores el alegado maltrato al que los sometían sus *955padres. Se indicó en dicha moción que los informes y las evaluaciones hechas hasta ese momento contenían hallaz-gos y recomendaciones incongruentes, sin especificar en qué consistían tales incongruencias. Finalmente, se anun-ció que la Dra. Carol Romey serviría como perito de la parte demandante.
A dicha solicitud se opuso la Procuradora Especial de Relaciones de Familia del Departamento de Justicia bajo el fundamento de que a los menores ya se les había sometido a una batería de exámenes sicológicos, por lo que era inne-cesaria otra evaluación.
El 7 de agosto de 2002 el tribunal de instancia denegó la solicitud, indicando que ya los demandados habían sido evaluados por los peritos del tribunal. Nótese que la orden del tribunal se refiere a los demandados y nada dice sobre los menores.
El 14 de agosto de 2000, la parte demandante presentó una moción titulada Moción Urgente Solicitando Reconsi-deración de la Orden que Deniega a la Parte Demandante la Evaluación de la Parte Demandada por Peritos Privados (Moción Urgente). En esta moción los demandantes argu-mentaron, exclusivamente, sobre la necesidad de que se les permitiera evaluar a los esposos Capó-Pena.
Así las cosas, el 15 de agosto de 2000, en una vista de seguimiento celebrada en el tribunal de instancia, la repre-sentación legal de los demandantes le informó al tribunal que se proponía impugnar el informe social presentado, pero que necesitaría un período de quince días para pre-sentar sus objeciones. El tribunal accedió a dicha petición.
Ese mismo día, y mediante moción al tribunal, se in-formó que los esposos Pena-Rodríguez habrían de impug-nar también los siguientes informes, a saber: el informe sicológico preparado por la Dra. Mari Gloria Hamilton, pe-rito sicóloga nombrada por el tribunal; los informes socia-les del Centro Génesis, institución privada contratada por el Departamento de la Familia; los informes del Dr. José *956Torres, perito siquiatra nombrado por el tribunal, y los in-formes de las trabajadoras sociales del Programa de Rela-ciones de Familia del tribunal. Se informó en dicha moción que la doctora Romey necesitaba revisar el expediente del tribunal donde constaban los informes antes mencionados, para rendir su informe a la parte demandante. Se solicitó, por lo tanto, que se dictara una orden que autorizara el acceso de la doctora Romey al expediente del tribunal.
Con posterioridad a dicha vista, el 9 de septiembre de 2002, el tribunal acogió los planteamientos de la parte de-mandante contenidos en la Moción Urgente del 14 de agosto y autorizó las evaluaciones de los esposos Capó-Pena por la doctora Romey. Luego de varias mociones de la parte demandante, en diciembre de 2002 el tribunal auto-rizó el acceso al expediente del caso, solicitado para la doc-tora Romey.
Para el 2003 constan en el expediente varias mociones de la parte demandante en las que solicita del tribunal que notifique la orden de citación de los esposos Capó-Pena para ser evaluados por la doctora Romey. Así también, surge del expediente que el demandante, licenciado Pena Fonseca, ahora representándose a sí mismo y a su esposa, solicitó la recusación del juez de primera instancia que ha-bía atendido el caso desde temprano.(2) Por otro lado, no hay en el expediente indicio alguno de que la doctora Ro-mey revisara los informes sometidos al tribunal por los dis-tintos peritos, según le fue autorizado en diciembre de 2002.(3)
En febrero de 2004 el caso fue reasignado a un nuevo juez, quien citó a las partes para una vista de seguimiento. *957El 27 de abril de 2004 se celebró la vista. En ésta el tribunal indicó que ya que la parte demandante no había some-tido al tribunal las áreas que pretendía impugnar de los informes sometidos en este caso en el término que le fue concedido para ese propósito, se denegaba la solicitud de evaluación sicológica a los menores.
Por otro lado, el 9 de junio de 2004 el tribunal de ins-tancia dictó una orden en la cual dispuso que se actualiza-ran los informes preparados por los trabajadores sociales. El tribunal razonó que ello era necesario para tener ante sí “el mayor cúmulo de datos para cumplir su obligación de garantizar el bienestar de los menores envueltos”. Apén-dice, pág. 486. Procedió, además, a denegar una petición tanto del demandante, licenciado Pena Fonseca, como de la parte demandada de representarse a sí mismos.(4)
Inconforme, la parte demandante acudió en alzada ante el Tribunal de Apelaciones. Entre los errores señalados se cuestionó que no se le permitiera evaluar sicológicamente a los menores. El tribunal apelativo revocó al tribunal de instancia. En su sentencia concluyó que no había razón alguna para que dicho foro denegara la solicitud de evalua-ción de los menores la cual, según el foro apelativo, había sido autorizada en la orden del 9 de septiembre de 2002.(5) El tribunal apelativo intermedio autorizó que se efectua-ran las pruebas sicológicas privadas a los menores por en-tender que ello no era contrario a sus mejores intereses y a su bienestar, y que, por el contrario, negarlas “equival [ía] a denegarles [a la parte demandante] la oportunidad de im-pugnar el testimonio pericial”. Apéndice, pág. 21.
Inconforme con la determinación del Tribunal de Apela-ciones, la Procuradora Especial de Relaciones de Familia *958acudió ante este Tribunal. En su escrito planteó el error siguiente:
Erró el Tribunal de Apelaciones al permitir la evaluación sico-lógica de unos menores por parte de peritos privados contra-tados por la parte demandante, a pesar de que no se demostró una clara necesidad de llevar a cabo el mismo, basado ello en que el realizado por el perito del tribunal fuese insuficiente, inadecuado o que dicho perito no poseía el conocimiento o me-dios para efectuar el examen necesario. Petición de certiorari, pág. 9.
El 27 de abril de 2005 le concedimos a la parte recurrida un término de cinco días para que mostrara causa por la cual no debíamos revocar el dictamen del Tribunal de Apelaciones. Ésta compareció el pasado 4 de mayo de 2005 conforme le fuera ordenado.
Evaluados detenidamente los escritos de las partes, el expediente ante nuestra consideración, así como también el voluminoso expediente del Tribunal de Primera Instan-cia, resolvemos conforme intimamos. Veamos entonces.
I — l HH
De ordinario, la decisión de privar a un padre o a una madre de la custodia y patria potestad de su hijo es una de las más delicadas y, en ocasiones, angustiosas a que se en-frenta un magistrado; a la vez, es una de las decisiones de mayor trascendencia para el futuro de ese menor. Cuando la decisión tiene como fundamento alegados malos tratos a ese menor, aquello que se supone grave de suyo, se torna en algo aún más complejo.
La determinación de a quién le corresponde la custodia de un menor está precedida de un análisis objetivo y sereno de todos los hechos que rodean la controversia ante la consideración del magistrado; tiene como norte, ex-clusivamente, garantizar y proteger el mejor interés y bienestar de ese menor. Santana Medrano v. Acevedo Oso*959rio, 116 D.P.R. 298, 301 (1985). Véanse, además: Marrero Reyes v. García Ramírez, 105 D.P.R. 90 (1976); Nudelman v. Ferrer Bolívar, 107 D.P.R. 495, 508 (1978).
Aun cuando el derecho de un progenitor a tener consigo a sus hijos es de superior jerarquía(6) éste tiene que ceder ante la facultad de parens patriae del Estado de salvaguardar y proteger el bienestar del menor. Ortiz v. Meléndez, 164 D.P.R. 16 (2005). Véase, además, D.T. Kramer, Legal Rights of Children, 2da ed., Colorado, McGraw Hill, 1994, Sec. 2.04, pág. 39. La función de parens patriae del Estado, delegada en los tribunales, se ejerce precisamente determinando a quién le corresponde la custodia del menor en su resguardo. Cualquier “conflicto que un tribunal entre intereses ajenos y el mejor interés de un menor se debe resolver a favor del menor”. Ortiz v. Meléndez, ante, pág. 10. Véanse: Sánchez Cruz v. Torres Figueroa, 123 D.P.R. 418, 431 (1989); Rodríguez v. Gerena, 75 D.P.R. 900, 901-902 (1954).
Un tribunal, enfrentado a un litigio donde se dilucida la custodia, patria potestad o las relaciones paternofiliales, no puede actuar livianamente. De ahí que debe contar con la información más completa y variada posible para resolver correctamente. Es por ello que hemos dispuesto que en casos de esta naturaleza, el tribunal puede “ordenar la comparecencia de cuanta persona entienda pueda ayudarle en el descargo de su delicada misión y puede, asimismo, ordenar aquellas investigaciones de índole social que entienda procedentes y convenientes”. Santana Madrono v. Acevedo Osorio, ante, pág. 301. Véase Castro v. Meléndez, 82 D.P.R. 573, 578 esc. 4 (1961).
En esta tarea el tribunal puede también, a su dis-*960creción, buscar la asistencia de peritos en la conducta hu-mana que le sirvan de herramienta para facilitar la com-prensión de los asuntos ante su consideración, así como facilitar la correcta solución de éstos. E.g.: San Lorenzo Trad., Inc. v. Hernández, 114 D.P.R. 704 (1983); Urrutia v. A.A.A., 103 D.P.R. 643 (1975), Véase, además, Regla 59 de Evidencia, 32 L.P.R.A. Ap. IV. Este perito asistirá al juzga-dor de los hechos, proveyéndole la información sicológica que sea relevante para atender y resolver las controversias legales ante la consideración del magistrado. Véase Gould, Scientifically crafted child custody evaluations part one: A mode for interdisciplinary collaboration in the development of psychological questions guiding court-ordered child custody evaluations, 37 Fam. & Conciliation Courts Rev. 64, 68 (1999).
El perito seleccionado por el tribunal, actuando bajo su control, será “el medio más efectivo para llegar al conocimiento de la verdad”. Bahr v. Am. Railroad Co., 61 D.P.R. 917, 926 (1943). Pues, como acertadamente apuntamos en Centeno Alicea v. Ortiz, 105 D.P.R. 523, 525 (1977), donde una abuela y una madre litigaban la custodia de un menor, “[l]os peritos de la demandante, como generalmente ocurre cuando son peritos de parte, favorecen la posición de la demandante, y los de la demandada favorecen la posición de ésta”.(7) Por el contrario, el perito nombrado por el tribunal, por su imparcialidad, se convierte en un valioso recurso para informar con objetividad sobre los factores sicológicos, emocionales o sociales que inciden sobre las controversias legales. Debemos recordar, sin embargo, que en última instancia “la responsabilidad y la capacidad para adjudicar un pleito de custodia descansa, no en los *961peritos, sino en los tribunales”. Ortiz v. Meléndez, ante, pág. 25.
Con marcada frecuencia en casos de custodia, los meno-res involucrados son sometidos a pruebas sicológicas du-rante la litigación del caso por peritos contratados por las partes. Véanse: K.D. Katz, Allegations of Abuse in Child Custody and Visitation Proceedings, en Child Custody and Visitation Law and Practice, [s.1.3, Mathew Bender, 1995, Vol. 5, Sec. 31.06[1], págs. 31-142. (“Evaluations are routinely done in contested custody cases even when there are no accusations of child maltreatment”); D.W. Shuman, Psychiatric and Psychological Evidence, 2da ed., Colorado, Shepard’s McGraw Hill, 1995, Sec. 13.02, pág. 13.4 (“Although psychiatric and psychological testimony is not required in custody and visitation proceedings, this is the proceeding in which such evidence is most frequently used”).(8)
En Otero v. Delbrey, 144 D.P.R. 688 (1998), reconocimos que un tribunal, en el ejercicio de su discreción, puede ordenar exámenes físicos o mentales a menores de edad en procesos de naturaleza civil relativos a su custodia y patria potestad, cuando se demuestre una necesidad *962clara para ello. En dicha ocasión intimamos lo que ahora resolvemos, a saber: que tales exámenes pueden ser auto-rizados discrecionalmente debido a los estrechos vínculos sanguíneos que existen entre los menores y las partes, y porque una de éstas tiene la custodia física o control directo del menor. (9)
Además, no podemos perder de vista que en estos casos se dilucidan asuntos de vital importancia para un menor, que requieren del tribunal la ponderación de factores delicados, sutiles y, en muchas ocasiones, conflictivos. En ese sentido entonces, mientras mayor información esté disponible para el tribunal —así como para las partes— más informada y justa será la decisión que se tome. Los tribunales tienen el poder inherente para tomar las medidas que entiendan necesarias para cerciorarse que los casos se resuelven correctamente.
De otra parte, hemos resuelto que conforme la facultad de parens patriae del tribunal, éste puede ordenar la comparecencia de todas las personas que le puedan servir de ayuda para descargar su delicada responsabilidad, incluso ordenar “[las] investigaciones de índole social que entienda procedentes”. Santana Madrano v. Acevedo Osorio, ante, pág. 301. Si ello es así, también puede, al amparo de tal facultad, ordenar que los menores involucrados se sometan a evaluaciones sicológicas o siquiátricas cuando las circunstancias lo ameriten.
Ahora bien, esta facultad discrecional debe ejercerse juiciosamente. En Otero v. Delbrey, ante, pág. 701, puntualizamos la importancia de que, en su determinación, el tribunal sopese “los efectos adversos que pueda te-*963ner [en] la intromisión personal ... dicho examen”. Véase, además, Pueblo v. Arocho Soto, 137 D.P.R. 762 (1994).
Así pues, cuando una parte interese que peritos privados sometan a unos menores a evaluaciones sicológicas o siquiátricas adicionales a las ya efectuadas por el perito del tribunal, la parte solicitante tiene que demostrar, como cuestión de umbral, una necesidad clara que justifique las pruebas adicionales. Otero v. Delbrey, ante. Establecida la clara necesidad para las pruebas, entonces el tribunal debe sopesar los intereses de quien peticiona, frente al derecho a la intimidad de esos menores. En ese ejercicio, el tribunal deberá sopesar, entre otros, los factores siguientes: la naturaleza del examen solicitado y lo invasivo de éste; la edad del menor involucrado; el efecto o la carga emocional o física que el examen o evaluación adicional conllevará para el menor; el valor probatorio que ese testimonio pericial tendrá sobre la controversia legal planteada ante el tribunal y la evidencia disponible a las partes y al tribunal en ese momento. State Ex Rel. Melanie Kaye P. v. MacQueen, 484 S.E.2d 635, 637 (W. Va. 1997). En el contexto de derecho penal véanse, en igual sentido: People v. Lopez, 800 N.E.2d 1211 (Ill. 2003); Bartlett v. Hamwi, 626 So.2d 1040 (Fla. App. 4 Dist. 1993); State v. Delaney, 417 S.E.2d 903 (W. Va. 1992); People v. Chard, 808 P.2d 351 (Colo. 1991); State v. Ramos, 553 A.2d 1059 (R.I. 1989); Moor v. State, 709 P.2d 498 (Alaska App. 1985); Lanton v. State, 456 So.2d 873 (Ala. Cr. App. 1984). Véase, además, J. Atkinson, Modern Child Custody Practice, [sd.], Mathew Bender, 2da ed., Vol. 2, Sec. 13-1, págs. 13-1 a 13-4.
Adviértase que, en gran medida, lo que se desea es minimizar cualquier efecto perjudicial que las constantes evaluaciones en casos de esta naturaleza tienen sobre los menores. No podemos abstraemos de la realidad de que estos casos están matizados por una fuerte carga emocional que afecta no tan sólo a las partes, sino también, y sobre todo, a los menores involucrados. De esta forma, lo-*964gramos establecer un adecuado balance entre el interés de las partes de llevar a cabo su descubrimiento de prueba y el derecho a la intimidad de los menores. En última ins-tancia, el derecho a descubrimiento de prueba de una parte no puede satisfacerse a costa de la salud emocional de un menor. Por otro lado, cabe recordar que un tribunal está facultado para, discrecionalmente, limitar el número de peritos que pueden ser presentados por las partes. Regla 55 de Evidencia, 32 L.P.R.A. Ap. IV.
Aclaramos que las partes siempre pueden, como en efecto ha ocurrido en este caso, contratar los peritos que entiendan necesario para que les asesoren durante estos procesos.
Conforme el marco doctrinal antes descrito es que pro-cede evaluar si la parte demandante ha probado la necesi-dad clara de efectuar pruebas sicológicas adicionales a los menores objeto de esta contienda y si constituyó un abuso de discreción la negativa del foro de instancia a ordenarlo. Veamos entonces.
HH HH HH
La parte demandante, ahora recurrida, ha esgrimido distintas justificaciones para las pruebas que ha solicitado. Inicialmente, adujo que éstas eran necesarias para auscul-tar cómo el alegado maltrato de los padres de los menores les ha afectado. Además, ha planteado que los informes periciales sometidos ante el tribunal de instancia son incongruentes.
Como indicamos anteriormente, los menores en este caso han sido evaluados ya por trabajadores sociales del Programa de Relaciones de Familia del tribunal, por la si-cóloga, Dra. Mari Hamilton, por el siquiatra, Dr. José Torres, y por personal del Centro Génesis, contratado por el Departamento de la Familia. Además, el Departamento de *965la Familia ha mantenido a la familia Capó-Pena en un plan de servicios, el cual incluye la supervisión del traba-jador social José A. Cosme Tañón, quien ha rendido infor-mes periódicos desde el 2002 hasta el presente. Es evi-dente de lo anterior que los menores en este caso, al igual que todo su contorno familiar, han sido evaluados extensamente.
La alegación conclusiva que estos informes son incon-gruentes e irreconciliables, sin más, es insuficiente para determinar que se cumplió con el requisito de umbral de probar la clara necesidad de los exámenes adicionales. No se ha indicado en qué consisten tales incongruencias y cómo los informes son irreconciliables entre sí.
Por otro lado, aun si se mostrara que se cumple con el requisito de umbral de clara necesidad, porque se requiere auscultar mediante los exámenes solicitados cómo se han afectado los menores por la alegación de maltrato, al apli-car los criterios antes mencionados a la luz de la totalidad del expediente, no procede autorizar las evaluaciones. Ac-tuó correctamente el Tribunal de Primera Instancia.
No hay duda que las pruebas solicitadas se refieren a asuntos que ya han sido examinados por varios especialis-tas en conducta humana. Muy poco pueden abonar estos nuevos exámenes al conocimiento que ya se tiene sobre el estado emocional de los menores y su entorno familiar. No hay duda que los exámenes solicitados supondrán una carga emocional pesada y una intromisión adicional en la intimidad de estos menores. Adviértase que estamos ante unos menores que durante los últimos nueve años —más de la mitad de sus vidas— han estado sometidos a conti-nuos exámenes sicológicos y evaluaciones sociales, así como a la incertidumbre de saber quién velará por ellos. Además, es evidente que el foro de instancia cuenta con vasta y variada información sobre distintos aspectos de la vida de estos menores, de sus padres y su entorno familiar *966y social, como para poder tomar una decisión informada sobre su custodia y patria potestad. Estos informes, a su vez, están disponibles a todas las partes.
Resumimos, los recurridos no han demostrado que la nueva evaluación sicológica sea claramente necesaria “ni que los beneficios que [se] obtendría sobrepasarían las con-secuencias perjudiciales que ello pudiera ocasionar a los menores, que ya han estado sometidos a un sinnúmero de evaluaciones periciales”. Otero v. Delbrey, ante, pág. 704. No constituyó un abuso de discreción la denegatoria del tribunal de instancia.
No dudamos que los abuelos maternos han actuado en todo momento movidos por una genuina preocupación so-bre el bienestar y la salud de sus nietos. Sin embargo, per-mitir que estos menores se sometan a una batería de prue-bas adicionales, no tan sólo les afectará emocionalmente sino que dilatará aún más un proceso que, bajo cualquier óptica, ya se ha dilatado demasiado. La tardanza en la so-lución final de este caso, que según se desprende de los autos es claramente imputable a todas las partes involu-cradas, poco abona a sanar las heridas que el pleito ha generado. Con demasiada frecuencia, las controversias so-bre custodia se convierten en batallas encarnizadas entre las partes y en lidia pericial interminable, al punto que todos los involucrados pierden de vista que quien más se peijudica es aquel a quien se desea proteger. Véase Katz, op. cit., Sec. 31.05. El tribunal debe velar, en la medida de lo posible, que ello no ocurra.
IV
Por los fundamentos antes expuestos, resolvemos que no constituyó un abuso de discreción denegar la solicitud de la parte demandante recurrida de someter a los menores a pruebas sicológicas adicionales por no haberse demostrado la clara necesidad para éstas. Habida cuenta de lo anterior, *967se revoca la determinación del Tribunal de Apelaciones y se devuelve el caso al Tribunal de Primera Instancia para que continúen los procedimientos acorde con lo aquí expresado.(10)

Se dictará sentencia de conformidad.

El Juez Asociado Señor Rivera disintió sin opinión escrita.

0 Los demandados están casados entre sí y han procreado tres niños, a saber: a C.A.C.P., nacido el 11 de agosto de 1992; a S.E.C.P., nacido el 5 de junio de 1993, y a M.A.C.P., nacido el 11 de marzo de 1995.


 A través de los años, ocho jueces han intervenido en este caso.


 En varias mociones al tribunal, la parte demandante señaló que el protocolo seguido por la Dra. Carol Romey le requiere que antes de evaluar a unas personas, debe revisar todos los informes que sobre éstas se han rendido. Ello, para no sentirse influenciada por el contenido de los informes al entrevistar a los evaluados. Lo cierto es, sin embargo, que la parte demandante había presentado al tribunal que el pro-pósito de revisar los informes era para impugnarlos y que la doctora Romey pudiera rendir su informe.


 De dicha determinación la parte demandante acudió ante el Tribunal de Apelaciones, quien confirmó al foro de instancia. Posteriormente, acudió ante noso-tros, y el 27 de abril de 2005 denegamos la expedición del recurso instado.


6) Esta conclusión del Tribunal de Apelaciones es claramente errónea. La orden dictada por el Tribunal de Primera Instancia el 9 de septiembre de 2002 fue para autorizar la evaluación sicológica de los esposo Capó-Pena, no de los menores.


 El Tribunal Supremo de Estados Unidos ha expresado que la relación pater-no-filial está protegida constitucionalmente por el derecho a la libertad de la Deci-mocuarta Enmienda de la Constitución de Estados Unidos. Stantosky v. Kramer, 455 U.S. 745, 754-755 (1982). Véase, además, Sterzinger v. Ramírez, 116 D.P.R. 762 (1985).


 El profesor Chiesa nos advierte sobre este mismo asunto cuando nos indica que “el problema central del testimonio pericial es la parcialidad que lo caracteriza .... Las partes presentan a sus peritos para adelantar el resultado querido; así lo permite el sistema adversativo”. E.L. Chiesa Aponte, Tratado de derecho probatorio: reglas de evidencia de Puerto Rico y federales, [s. 1.], [s. Ed.], 1998, T. 1, págs. 584-585.


 Esta práctica, sin embargo, es objeto de crítica en la doctrina ante la ausen-cia de evidencia empírica que sustente su utilidad. El profesor Shuman nos señala sobre este asunto, en particular, lo siguiente:
“The thrust of this criticism is that no empirical data exists to demonstrate the usefulness of psychological theory in child custody determinations, that ambiguous psychological theories are often used as excuses for bad legal decisions, and that, at best, testimony based on psychological theory is simply common sense and a superfluous use of experts.” D.W. Shuman, Psychiatric and Psychological Evidence, 2da ed., Colorado, Shepard’s McGraw Hill, 1995, Sec. 13.02, pág. 13.5. Véase S. Rush Okpaku, Psychology: Impediment or Aid in Child Custody Cases, 29 (Núm. 5) Rutgers L. Rev. 1117, 1140 (1976) (“Empirical findings directly or indirectly relevant to questions for which judges deciding difficult cases need answers are virtually non existent”).
Otros, sin embargo, sostienen lo contrario. D. Knowlton, Psychology Evaluations of Children: their Place in the Courtroom, 66 (Núm. 4) N.D. L. Rev. 673, 685 (1990) (“The psychological evaluation of children for court proceedings can provide substantial information useful in determining the best interests of the child. Psychologist can provide specific data regarding a child’s cognitive and personality functioning that can help the court understand the special characteristics and needs of the child”).


 Adviértase que la Regla 32.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III, dispone que un tribunal puede ordenar un examen físico o mental solamente cuando: (1) el examen solicitado se refiere a una parte en el pleito, y (2) está en controversia el estado físico o mental de esa parte.


l0) Del expediente del caso surge que, con posterioridad a los informes someti-dos por la Dra. Mari Hamilton y el Dr. José Torres, se reportó un incidente de vio-lencia doméstica en el matrimonio Capó-Pena; surge también que el señor Capó aceptó haber utilizado drogas. Habida cuenta de lo anterior, si el tribunal entiende, en el ejercicio de su discreción, que dichos informes deben ser actualizados, podrá ordenar que así se haga pero cerciorándose que ello se hace en un término razona-blemente corto.